Citation Nr: 0200510	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  97-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a pinched nerve 
(slipped disc).

3.  Entitlement to an increased rating for gouty arthritis, 
currently rated as 20 percent disabling. 

4.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946, and from October 1955 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1996 and March 1996 rating decisions 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In response to an October 2001 Board letter, the veteran has 
indicated that he desires either a live Board hearing at the 
RO (Travel Board) or a Board videoconference hearing to be 
conducted with the veteran at the RO.  Accordingly, this case 
is hereby REMANDED to the RO for the following actions:

The veteran should be scheduled for 
either a Travel Board hearing or a Board 
videoconference hearing, whichever can be 
scheduled soonest.  The veteran and his 
representative should be informed in 
writing of the date, time and location of 
the hearing, and a copy of the 
notification letter should be associated 
with the claims file.  

The purpose of this remand is to afford the veteran a Board 
hearing as requested.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


